Hubbard, J.
An action was pending between these parties, in the superior court of Connecticut, at the time when the arbitration was agreed to in this Commonwealth; and the suit was for a quantity of flour. The submission embraced two subjects, viz. the claim for the flour, and the disposition of the suit in Connecticut, with the costs accruing in it. The award followed the submission. The arbitrator determined that the defendant was indebted to the plaintiff for the value of the flour, and fixed the value ; and he further directed that the plaintiff should recover that sum in the suit pending in the court in Connecticut, but without costs; and we are of opinion that the fact of the defendant’s being indebted is distinct from *203the manner in which the debt shall be recovered. So far as the right of property was concerned, it was a distinct inquiry and wholly independent of the suit. But the suit was also to be disposed of, and the costs growing out of it; and unless there had been an award on that part of the submission, the award would have been imperfect. The court in Connecticut did, indeed, refuse to enter judgment in pursuance of the award, because the submission was not by a rule of that court. But this refusal so to enter the judgment resulted from the act of the defendant by his attorney of record, whose authority in the premises has not been denied. This branch of the award is defeated, but not from a defect in the award itself, which made a disposition of the suit, but from the misconduct of the defendant; and he shall not be permitted to set up his own wrongful conduct to defeat the other branch of the award which is in itself entire. It is not an award good in part and bad in part, but an award containing an adjudication upon all lie matters submitted, and a final disposition thereof. Addion v. Gray, 2 Wils. 293. We are therefore of opinion that !,e ruling in the court below, that the action could not be ,-upported upon the facts stated in the report of the case, was erroneous. The verdict is therefore set aside, and a new trial is ordered at the bar of this court.